UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-173163 POINT CAPITAL, INC. (Exact name of small business issuer as specified in its charter) Delaware 27-3046338 (State of incorporation) (IRS Employer ID Number) 285 Grand Avenue Building 5 Englewood, New Jersey 07631 (Address of principal executive offices) (201) 408-5126 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration was required to submit and post such files). YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of November 14, 2013,37,731,200 shares of common stock, par value $0.0001 per share, were outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4 Controls and Procedures 16 PART II Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 PART I FINANCIAL INFORMATION Item 1.Financial Statements. Point Capital, Inc. (A Development Stage Company) Financial Statements September 30, 2013 (Unaudited) CONTENTS Page(s) Balance Sheets – September 30, 2013 (unaudited) and December 31, 2012 1 Statements of Operations – Three and nine months ended September 30, 2013 and 2012, and from July 13, 2010 (Inception) to September 30, 2013 (unaudited) 2 Statement of Stockholders’ Equity (Deficit) – Nine months ended September 30, 2013 (unaudited) and from July 13, 2010 (Inception) to September 30, 2013 3 Statements of Cash Flows – Nine months ended September 30, 2013 and 2012, from July 13, 2010 (Inception) to September 30, 2013 (unaudited) 4 Notes to Financial Statements (unaudited) 5 - 12 Point Capital, Inc. (A Development Stage Company) Balance Sheets September 30, December 31, (Unaudited) Assets Current Assets Cash $ $ Total Current Assets Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts payable and accrued expenses $ $ Accrued offering costs - Notes payable Interest payable - Common stock payable - Total Current Liabilities Long Term Liabilities Notes payable - Interest payable - Total Long Term Liabilities - Total Liabilities Stockholders' Equity (Deficit) Series A, Convertible Preferred stock, $0.0001 par value, 5,000,000 shares authorized; 4,000 and none issued and outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized;36,231,200 and 30,631,200 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Subscription receivable ) - Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to financial statements 1 Point Capital, Inc. (A Development Stage Company) Statements of Operations (Unaudited) July 13, 2010 Three Months ended September 30, Nine Months ended September 30, (Inception) to September 30, General and administrative expenses $ Net loss $ ) $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) $ ) Weighted average number of common shares outstandingduring the period - basic and diluted See accompanying notes to financial statements 2 Point Capital, Inc. (A Development Stage Company) Statement of Stockholders' Equity (Deficit) Nine months ended September 30, 2013 (unaudited) and From July 13, 2010 (Inception) to September 30, 2013 Deficit Series A, Convertible Accumulated Preferred Stock, $0.0001 Par Value Common Stock, $0.0001 Par Value Additional Paid In Development during Subscription Total Stockholder's Shares Amount Shares Amount Capital Stage Receivable Equity (Deficit) Stock issued for services - related parties ($0.05/share) - $
